Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted March 1, 2021, wherein claims 1, 6-10, 25, 30-34, and 37 are amended and claims 2 and 36 are amended.  This application is a national stage application of PCT/US17/35960, filed June 5, 2017, which claims benefit of provisional application 62/347038, filed June 7, 2016.
Claims 1, 3-12, 25, and 27-37 are amended pending in this application.
Claims 1, 3-12, 25, and 27-37 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted March 1, 2021, with respect to the rejection of instant claims 1, 2, 6-12, 25, 26, and 30-37 under 35 USC 112(b) for reciting the indefinite phrase, “as well as related molecules, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to describe the active agent as secoisolaricirecinol diglucoside.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted March 1, 2021, with respect to the rejection of instant claims 1, 3-5, 12, 15, 27-29, and 36-37 under 35 USC 102(a)(1) for being anticipated by Christofidou-Solomidou et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the active agent be administered to the lung ex vivo.  Therefore the rejection is withdrawn.

ex vivo.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted March 1, 2021, with respect to the rejection of instant claims 2 and 26 under 35 USC 103 for being obvious over Christofidou-Solomidou et al. in view of Rarmodonck et al., has been fully considered and found to be persuasive to remove the rejection as claims 2 and 26 have been canceled.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted March 1, 2021, with respect to the rejection of instant claims 6, 7, 30, and 31 under 35 USC 103 for being obvious over Christofidou-Solomidou et al. in view of Segal et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the active agent be administered to the lung ex vivo.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted March 1, 2021, with respect to the rejection of instant claims 8 and 32 under 35 USC 103 for being obvious over Christofidou-Solomidou et al. in view of Christofidou-Solomidou et al. 2014, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the active agent be administered to the lung ex vivo.  Therefore the rejection is withdrawn.

ex vivo.  Therefore the rejection is withdrawn.

	Currently claims 1, 3-12, 25, and 27-37 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted March 1, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a method of ex vivo lung perfusion wherein secoisolariciresinol diglucoside (SDG) is administered to the lungs.  Claims 6-9 further describe the characteristics of the SDG solution, which is either administered as an aerosol by ventilation or intravenously with the perfusate.
	The prior art does not disclose the use of SDG in this manner to preserve lungs during ex vivo lung perfusion.  While Christofidou-Solomidou et al. (of record in previous action) discloses that components of flaxseed including SDG can be used to preserve lungs against injury, and further discloses that feeding flaxseed to rats prior to transplantation of a lung into a recipient can improve the condition of the transplanted lung, the disclosure of this reference is specifically directed to administration of flaxseed or flaxseed components to living rats as part of their diet, and not to directly administering them to ex vivo perfused lungs after removal form the donor. While SDG is known in the art to be an antioxidant component of flaxseed, Christofidou-Solomidou et al. specifically states that SDG is not taken up directly into cells, but is metabolized in the intestine to enterodiole and enterolactone, which the reference considers to be the active components responsible for the beneficial properties of dietary in vitro, (e.g. pp. 10-11 examples 12-15) Christofidou-Solomidou et al. used enterodiole as the active component.  In view of the disclosure of this reference, one of ordinary skill in the art would not have used SDG as an active agent for ex vivo administration as it would be expected that it would not be metabolized into the active components enterodiole and enterolactone.
Accordingly, Applicant’s amendment and arguments submitted March 1, 2021, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        3/17/2021